Citation Nr: 1343335	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, January 1991 to May 1991, and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Board denied entitlement to service connection for tinnitus.  In May 2012 the United States Court of Appeals for Veterans' Claims (Court) remanded that portion of the Board's decision denying entitlement to service connection for tinnitus, in accordance with an April 2012 Joint Motion for Remand.  Most recently, in September 2013, the Board remanded the claim of entitlement to service connection for tinnitus in order to obtain another VA opinion regarding theories of direct and secondary entitlement.  For the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to a September 2013 Board remand, the Veteran was afforded a VA audiological examination in October 2013.  The audiologist opined that it was less likely than not the Veteran's tinnitus was caused by or the result of the Veteran's military noise exposure.  The examiner indicated that it was not within the scope of practice of an audiologist to provide a nexus opinion regarding the association between tinnitus and hypertension.  

In November 2013 an Appeals Management Center Medical Officer, who as properly noted by the representative, is a podiatrist, provided an additional opinion.  In short, the podiatrist indicated that the Veteran carried a diagnosis of hypertension that was medically controlled.  The podiatrist reported that the Veteran's blood pressure was 111/77, 109/60, and 113/87 at various times in 2013.  The podiatrist opined that although the current medical literature indicated that there was an occasional relationship between benign intracranial hypertension and tinnitus, the Veteran had normal clinical findings that were not consistent with a diagnosis of benign intracranial hypertension.  As such, the reviewing podiatrist reasoned that it was less likely than not that there was a nexus between the Veteran's claimed tinnitus and his normal blood pressure readings.  

The Board agrees with the representative that the examiner must be a medical provider other than a podiatrist.  In this regard, in determining the weight assigned to evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  A podiatrist treats disorders of the feet and lower extremities.  A podiatrist does not treat tinnitus.

Moreover, even assuming arguendo that a podiatrist is competent to address the etiology of tinnitus, the opinion provided fails to address whether it is at least as likely as not that the Veteran's tinnitus was caused or permanently worsened by his service-connected hypertension.  As such, remand for another VA opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician to consider the nature and etiology of his current tinnitus.  The physician examiner must be provided access to the Veteran's claims folder, Virtual VA file and a copy of this decision. 

Following review of the claims folder and any testing indicated, the physician examiner should opine as to whether it is at least as likely as not that the tinnitus is (a) related to service, or (b) is due to or caused by hypertension, or (c) is permanently aggravated (worsened) by hypertension.  The physician examiner must provide a rationale for all opinions. 

2.  After conducting any indicated additional development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


